Citation Nr: 1401685	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-15 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a chronic strain of the right wrist prior to August 8, 2013, and from 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for a chronic strain of the left wrist prior to August 8, 2013, and from 10 percent thereafter.

3.  Entitlement to an initial compensable disability rating for hallux valgus with bunion of the right great toe.

4.  Entitlement to an initial disability rating greater than 10 percent for hallux valgus with bunion of the left great toe. 

5.  Entitlement to an initial disability rating greater than 10 percent for residuals of a torn right Achilles tendon, status post repair.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1984 to March 2005.  

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA, which awarded the Veteran service connection for each of the above-listed disabilities.  The Veteran disagreed with each assigned initial rating, and perfected an appeal as to all issues.  Jurisdiction in the case currently rests with the RO in Waco, Texas.

The Board notes that the RO originally rated the Veteran's left great toe hallux valgus disability and his right and left wrist strain disabilities noncompensably (zero percent) disabling, effective April 1, 2005.  During the pendency of this appeal, the RO increased the left great toe hallux valgus rating from 0 to 10 percent, and made the increase effective the original date of service connection.  While on remand, the agency of original jurisdiction (AOJ) increased the right and left wrist strain disabilities each from 0 to 10 percent, effective August 8, 2013.  The Veteran desires to continue his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated). 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Waco RO in March 2013.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  At this hearing, the Veteran submitted additional medical evidence relevant to his shoulder and wrist claims directly to the Board, accompanied by a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2013).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's service-connected left or right wrist disabilities, left or right hallux valgus, or torn right Achilles tendon render him unable to secure or follow a substantially gainful occupation, and the Veteran has not alleged as much.  Indeed, the Veteran specifically testified that he is currently employed.  See March 2013 Hearing Tr. at 22.  Accordingly, the Board concludes that it does not currently have jurisdiction over the matter of TDIU, as it has not been raised by either the Veteran or the record.


FINDINGS OF FACT

1.  Prior to August 8, 2013, the Veteran's chronic strain of the right wrist manifested in full range of motion without pain.

2.  From August 8, 2013, the Veteran's right wrist was not ankylosed in any position.

3.  Prior to August 8, 2013, the Veteran's chronic strain of the left wrist manifested in full range of motion without pain.

4.  From August 8, 2013, the Veteran's left wrist was not ankylosed in any position.

5.  Throughout the pendency of this appeal, the Veteran's service-connected hallux valgus with bunion of the right great toe manifested in symptoms of mild severity.

6.  The Veteran's service-connected hallux valgus with bunion of the left great toe is currently rated at the highest rating under the diagnostic code for hallux valgus; throughout the pendency of this appeal, a moderately severe foot injury was not shown.

7.  Throughout the pendency of this appeal, the Veteran's service-connected residuals of a torn right Achilles tendon, status post repair manifested in moderate limitation of motion with mild atrophy of the calf.

8.  The Veteran's bilateral wrist, bilateral hallux valgus, and right Achilles tendon disabilities have not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Prior to August 8, 2013, the criteria for the assignment of a compensable initial disability rating for chronic strain of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2013).

2.  From August 8, 2013, the criteria for the assignment of a compensable initial disability rating for chronic strain of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2013).

3.  The criteria for an initial, compensable rating for the Veteran's hallux valgus with bunion of the right great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5280 (2013).  

4.  The criteria for an initial rating in excess of 10 percent for the Veteran's hallux valgus with bunion of the left great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2013).

5.  The criteria for an initial rating in excess of 10 percent for the Veteran's residuals of a torn right Achilles tendon, status post repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.71a, 4.73, Diagnostic Code 5284-5311 (2013).

6.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant matters.  

The VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 C.F.R. § 3.159(b).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

With respect to the Veteran's initial rating claims for right and left wrist strain, hallux valgus with bunion of the right and left great toe, and residuals of a torn right Achilles tendon, status post repair, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (Dec. 22, 2003); 38 C.F.R. § 3.159(b)(3)(i).  As such, because service connection for the above disabilities has already been granted, VA's notice obligations with respect to the issue of entitlement to higher initial evaluations for these disabilities are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and his own lay statements and testimony have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's claims, and the Board is also unaware of any such outstanding evidence.  

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are adequate to adjudicate the Veteran's right and left wrist, right and left great toe, and right ankle.  The Veteran filed his original service-connection claim for these disabilities while still on active service in Korea in 2004.  The original assessment report pertaining to his claimed disabilities is of record, dated in January 2005.  Although this report does not indicate whether the examiner was able to review the Veteran's entire medical history, the report is informative as to the Veteran's diagnoses and the severity of these disabilities at the time.

The Veteran subsequently appeared for full VA examinations in December 2006, July 2012, and August 2013, and the corresponding examination reports are also of record.  Notably, the December 2006 and August 2013 VA examiners specifically indicated in his report that he reviewed the Veteran's claims folder in conjunction with the VA examination.  Upon review of the July 2012 examination report, although not explicitly stated, it is clear that the examiner did review the record as well, as multiple references to prior medical diagnoses and findings are documented within the report.  Indeed these reports reflect that each examiner was aware of the Veteran's pertinent medical history, recorded the Veteran's current complaints, conducted physical examinations, and rendered appropriate findings and diagnoses consistent with the other evidence of record.  Neither the Veteran nor his representative has challenged the adequacy of any of these examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  The undersigned set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims, to include evidence indicating that the Veteran's service-connected disabilities may have worsened in severity.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claims based on the current record.

The Board notes that the case was remanded in June 2013 to obtain treatment records and provide the Veteran with new examinations.  On remand, the AOJ requested that the Veteran identify the private providers of any treatment he has received for his service-connected right Achilles tendon, hallux valgus, and wrist disabilities.  In a June 2013 letter, the AOJ requested this information from the Veteran and provided proper authorization forms.  The Veteran did not respond.  The Veteran was afforded VA examinations in August 2013.  As discussed above, the Board finds these examinations to be adequate for rating purposes.  Accordingly, the requirements of the remand were accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the issues on appeal has been consistent with said provisions.  The Board is satisfied that any procedural errors in the AOJ's development and consideration of the issues on appeal were nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative and presented testimony before the undersigned at a personal hearing.  Accordingly, the Board will now address the issues on appeal below.

Increased ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (recognizing that a disability rated under an analogous rating code will not show all objective criteria of the analogous rating).

For the sake of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration of an extraschedular rating in a common discussion below.

Initial rating for right and left wrist strain

As a preliminary matter, the Board notes that the Veteran is separately rated for the neurological impairment of his wrists.  See August 2013 rating decision (granting service connection for bilateral carpal tunnel syndrome).  As such, in the instant case on appeal, the Board will not address the neurological components of his wrist disability.  See 38 C.F.R. § 4.14 (2013) (noting that pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided).  See generally Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (stating that bifurcation of a claim generally is within the Secretary's discretion).

Prior to August 8, 2013, the Veteran's service-connected right and left wrist disabilities were each rated noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5215 [limitation of motion of the wrist].  As the lay and medical evidence of record demonstrates that the Veteran's wrist disabilities do in fact manifest in pain and some limitation of motion, the Board will analyze whether a compensable disability rating may be awarded for either wrist disability at any time from the effective date of service connection to August 7, 2013 under Diagnostic Code 5215.  See Fenderson v. West, 12 Vet. App. 119 (1999) (finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period).  

Diagnostic Code 5215 provides that limitation of motion of the major and minor wrist with palmar flexion limited in line with the forearm warrants a 10 percent disability rating.  Alternatively, a 10 percent rating may be assigned for limitation of motion of dorsiflexion of the wrist less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Higher ratings are warranted for ankylosis of the wrist.  Id. Diagnostic Code 5214.  Normal ranges of wrist motion are defined by VA regulation as follows: dorsiflexion from zero to 70 degrees; palmar flexion from zero to 80 degrees; ulnar deviation to 45 degrees; and radial deviation to 20 degrees.  See 38 C.F.R. §4.71, Plate I (2013).

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2013).  The Court in Burton v. Shinseki expressly determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  25 Vet. App. 1, 4-5 (2011).

Moreover, with respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45 (2013); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996).

During the appeal period, the ranges of motion of the Veteran's right and left wrists have been measured on two occasions.  First, at a December 2006 VA examination, the Veteran had normal wrist range of motion bilaterally, with dorsiflexion to 
70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  The Veteran denied flare-ups, and there was no pain on motion.  See December 2006 VA examiner's report.  

At the Veteran's July 2012 VA examination, the Veteran, again, had normal wrist range of motion bilaterally, with dorsiflexion to 70 degrees and palmar flexion to 
80 degrees, with no objective evidence of painful motion.  No rotation measurements were taken at this examination.  

These range of motion findings reflect the Veteran's right and left wrist disabilities do not meet the criteria for a compensable rating for the rating period prior to August 8, 2013.  Because Diagnostic Code 5215 requires, at the very least, limitation of palmar flexion in line with the forearm or dorsiflexion less than 
15 degrees for the assignment of a compensable disability rating, an initial rating greater than zero percent is not warranted under this Code for each wrist disability.  See 38 C.F.R. § 4.31 (2013) (noting that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met).  

The Board has also considered the provisions of 38 C.F.R. § 4.59, to determine if the Veteran's wrist disabilities are entitled to at least a 10 percent disability rating as painful, unstable, or malaligned joints, due to healed injury.  The Veteran, however, did not have any findings of pain on motion of either wrist at any time during the period prior to August 8, 2013.  As such, the Board finds that he is not entitled to a minimum rating of 10 percent for each wrist disability, under the provisions of 38 C.F.R. § 4.59.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and the holding of DeLuca, and recognizes the Veteran's complaints of wrist pain and popping.  See December 2006 and July 2012 VA examination reports.  The Board finds the Veteran's descriptions of his own wrist symptomatology both competent and credible.  Nevertheless, as shown above, each of the range of motion measurements of record demonstrate that the Veteran was able to regularly achieve full range of motion bilaterally, without pain.  The Board finds the objective medical evidence documenting the Veteran's range of motion outweighs his competent lay statements of wrist problems.  The Board places more weight on the medical reports because they were performed by a skilled medical professional with specialized knowledge the working movements of the body.  38 C.F.R. § 3.159(a)(2).

The Board adds that the December 2006 VA examiner specified that "no additional limitations are noted with 3 repetitions of movement during the physical examination that is related to pain, fatigue, incoordination, weakness, or lack of endurance."  See December 2006 VA examination report, at 6.  Similarly, the July 2012 VA examiner also noted that the Veteran exhibited no additional limitation of range of motion following repetitive-use testing, and added that the Veteran demonstrated no functional loss in either wrist.

Thus, while it is clear that the Veteran experiences some pain without loss of motion due to his right and left wrist disabilities, such symptomatology does not closely approximate the criteria contemplated by the assignment of a higher disability rating [10 percent or greater] under 38 C.F.R. §§ 4.40 and 4.45. 

The Board has also considered whether Diagnostic Code 5214 [ankylosis of the wrist], is applicable to this case.  Diagnostic Code 5214, which allows for a disability rating of up to 50 percent for a major arm, and 40 percent for a minor arm, is not for application in this case, as the medical evidence of record clearly shows that the Veteran's wrists are not ankylosed at any level.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Neither wrist is fixed without motion at any degree or angle, and the Veteran does contend as much.

The Veteran has had no noted problems with his wrist muscles.  Muscle strength testing of the wrists has consistently been normal.  See, e.g., August 2010 spine VA examination report (performing muscle testing on bilateral wrists and noting "5" [active movement against full resistance] for both flexion and extension); July 2012 VA examination report.

The Board notes that in July 2012, the Veteran was found by X-ray to have degenerative changes of his right wrist.  The Board has considered rating the Veteran's right wrist disability under Diagnostic Code 5003 [arthritis], but has determined that doing so would not avail the Veteran of an increased rating.  Indeed, Diagnostic Code 5003 specifies that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  The Board recognizes that under Diagnostic Code 5003, a rating of 10 percent is for application if the limitation of motion of the joint involved is in fact noncompensable under the appropriate diagnostic code.  Notably however, the Veteran has not demonstrated any limitation of motion of his wrists during this rating period.  Diagnostic Code 5003 does not help the Veteran attain an initial compensable rating for his wrists.

In sum, for the reasons discussed above, for the rating period prior to August 8, 2013, the evidence of record does not demonstrate that the overall disability picture exhibited by the Veteran's service-connected wrist disabilities warrant a compensable disability rating at any time during this period.  38 C.F.R. §§ 4.3, 4.7.  As such, the assignment of compensable initial ratings for right and left wrist disabilities is not warranted on a schedular basis, and further staged ratings are not for application. 

For the rating period from August 8, 2013, the Veteran's chronic strain of the right and left wrists are evaluated as 10 percent disabling under Diagnostic Code 5215.  This is the maximum rating allowed under this diagnostic code.  Higher ratings are available under Diagnostic Code 5214, upon a finding of ankylosis.

The relevant medical evidence from this period does not reflect any findings of ankylosis.  The Veteran was afforded a VA examination in August 2013, where it was noted that the Veteran did not have ankylosis of either wrist joint.  As such, a higher rating under Diagnostic Code 5214 is not warranted.

In sum, for the reasons discussed above, for the rating period from August 8, 2013, the evidence of record does not demonstrate that the overall disability picture exhibited by the Veteran's service-connected wrist disabilities more nearly approximates a disability rating in excess of 10 percent at any time during the period under review.  38 C.F.R. §§ 4.3, 4.7.  As such, the assignment of initial ratings in excess of 10 percent for right and left wrist disabilities is not warranted on a schedular basis, and staged ratings are not for application.

Initial rating for hallux valgus with bunion of the right and left great toe

In this case, the RO assigned a noncompensable initial rating for the Veteran's hallux valgus with bunion of the right great toe, and a 10 percent initial rating for the Veteran's hallux valgus with bunion of the right left toe, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5280 provides only for 10 percent rating for severe unilateral hallux valgus, if equivalent to amputation of the great toe; or, due to an operation with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Considering the pertinent evidence in light of applicable authority, the Board finds that a compensable initial rating for service-connected hallux valgus with bunion of the right toe and an initial rating in excess of 10 percent for service-connected hallux valgus with bunion of the left toe are not warranted at any point since the April 1, 2005 effective date of the grant of service connection.

Regarding hallux valgus with bunion of the right toe, the Veteran has been afforded three VA examinations, where his bilateral hallux valgus symptomatology was characterized as mild (see December 2006 and July 2012 VA examination reports) and "mild or moderate" (August 2013 VA examination report).  While the Veteran has undergone an operation with a resection of the metatarsal head on his left foot, he has not undergone such an operation on his right foot and his symptoms have otherwise not been shown to be severe, equivalent to amputation of great toe.  As such, the Veteran does not meet the criteria for a compensable initial rating for service-connected hallux valgus with bunion of the right toe under Diagnostic Code 5280.  The Board also notes that the Veteran has already been afforded the maximum rating for hallux valgus with bunion of the left toe under this diagnostic code.

In addition to Diagnostic Code 5280, the Board has considered whether evaluation of either disability under any alternative diagnostic code for evaluating musculoskeletal disability would provide a basis for higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  

Although a July 2012 VA examiner noted in a report specific to the assessment of foot disabilities other than hallux valgus the presence of metatarsalgia and hammertoes on both feet, these foot disabilities have not been service-connected themselves, nor have they been medically attributed to the Veteran's hallux valgus disability.  As such, Diagnostic Codes 5279 and 5282 are also not for application.

The Veteran is already service-connected for bilateral pes planus, and the ratings were discussed in the prior Board decision of June 2013.  Thus, for the purposes of rating the Veteran's service-connected hallux valgus, Diagnostic Code 5276 also is not for application.  

Finally, Diagnostic Code 5284 [foot injuries, other] is, in essence, a "catch-all" provision which is intended to cover a variety of foot disabilities.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  Thus, in addition to Diagnostic Code 5280, the Board will also consider rating the Veteran's service-connected hallux valgus under Diagnostic Code 5284, which provides for a 30 percent rating for severe disability, a 20 percent rating for moderately severe disability, and a 10 percent rating for moderate disability.  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling. 

The words "moderate," "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).

VA's General Counsel has issued a precedential opinion advising that Diagnostic Code 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (citing 2 Disorders of the Foot 1449-1542 (Melvin H. Jahss ed., 1982); C. DeLee, Fractures and dislocations of the foot, in 2 Surgery of the Foot 592 (Roger A. Mann ed., 5th ed. 1986)).  While the injuries listed in the General Counsel Opinion do not expressly include hallux valgus, there is nothing in the criteria of Diagnostic Code 5284 that precludes consideration of that particular disorder.  Nevertheless, the Board reasons that the Veteran's hallux valgus symptoms, standing alone, do not support an evaluation under Diagnostic Code 5284 beyond that which is warranted under Diagnostic Code 5280.  Indeed, the assignment of such a higher rating would render the latter code essentially superfluous as its underlying criteria would be wholly duplicated within Diagnostic Code 5284. 

Accordingly, the Board finds that, in order to qualify for an increased evaluation under Diagnostic Code 5284, the Veteran's bilateral hallux valgus disability would need to include symptoms that were not more appropriately contemplated by Diagnostic Code 5280.  Moreover, the Veteran's collective symptoms would need rise to a level of at least moderate severity in his right foot and moderately severe in his left foot, so as to warrant higher overall evaluation.  Here, however, there is no indication that the Veteran's service-connected disability is manifested by other injuries of each foot that are moderate in the right foot or moderately severe in the left foot.  Indeed, notwithstanding the noncompensable rating assigned for hallux valgus with bunion of the great right toe and the 10 percent rating already assigned for hallux valgus with bunion of the great left toe, the Veteran's foot disorder has not been shown to produce any moderate (in the right) or moderately severe symptoms (in the left), apart from the subjective complaints of pain rated at "8/10" on the right and "6/10" on the left noted in the August 2013 VA examination report.  Such an isolated finding, when viewed in context with other pertinent evidence of record, does not suggest an overarching disability picture that approximates moderate impairment in the right foot or moderately severe impairment in the left foot.  To the contrary, as noted previously, the Veteran's hallux valgus has often been described as mild and minimal.  Nor has it been shown to cause occupational impairment, or other functional loss beyond that envisioned by Diagnostic Code 5280.  Thus, while cognizant that a clinician's use of the terms "mild," "moderate," and "severe" is not dispositive of a claim, the Board finds that, in this instance, the totality of the evidence does not support an overall finding of moderate impairment (in the right foot) or moderately severe impairment (in the left foot).

The Board recognizes that in the most recent, August 2013, VA examination, the examiner checked the box stating "mild or moderate symptoms" regarding the Veteran's hallux valgus, as this was consistent with the rating criteria in Diagnostic Code 5280.  Here, however, the Board finds that the examiner's selection of "mild or moderate" (as an indication that the each disability was, in fact, not severe) is not enough to warrant a higher rating under Diagnostic Code 5284.  Notably, the appellant does not have a foot injury; he has a toe disability.  If rated on par with a foot injury, the disorder would be slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The VA examiners have described minimal findings as to the Veteran's hallux valgus with bunions of the great right and left toes.  The Veteran does not use any assistive devices due to his hallux valgus, and his toe disorder does not impact his ability to work.  See August 2013 VA examination report.  There is no indication that the Veteran would be more appropriately rated under Diagnostic Code 5284.  Notably, the diagnostic code specific to hallux valgus contemplates only a 10 percent rating for a severe disability equivalent to amputation.  The Board finds that it is inaccurate to assign a higher rating under Diagnostic Code 5284, covering foot injuries, when the Veteran's left toe is already rated at the equivalent of amputation.  Additionally, his right toe does not meet the criteria for a moderate foot injury, and as such, a higher rating is not assigned.

Because Diagnostic Code 5280 is not predicated on a limited range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 [pertaining to functional loss due to pain, fatigability, etc.], are not for application when rating under that code.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In contrast, however, VA's General Counsel has specifically held that disabilities rated under Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under sections 4.40 and 4.45.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In this case however, as there is no indication that the Veteran's hallux valgus causes functional impairment due to pain, fatigability, or weakness beyond what has already been identified by the Veteran and the medical professionals of record, discussed above, a higher disability rating under Diagnostic Code 5284 is also not warranted based on Deluca factors.

The record also contains a diagnosis of mild degenerative joint disease in the bilateral first metatarsal.  In the absence of limitation of motion, degenerative arthritis is rated at 10 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher, 20 percent rating, is assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Here, however, the Veteran's hallux valgus is not rated by limitation of motion and has not been shown to involve multiple joints of the foot.  See August 2013 VA examination report.  As such, the provisions of Diagnostic Code 5003 do not provide for a higher rating for the hallux valgus disability in either foot.

In sum, the Board finds that the RO appropriately rated the Veteran's hallux valgus with bunion of the great right toe as noncompensably disabling and hallux valgus with bunion of the great left toe as 10 percent disabling under Diagnostic Code 5276, effective April 1, 2005.  Thus, a higher, initial rating for these disabilities is denied for the entire rating period on appeal.

Finally, the Board finds that, regarding the Veteran's service-connected hallux valgus with bunion of the great left toe, the rating codes governing scars not of the head, face, or neck, are potentially applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  In this regard, the Board observes that the rule against pyramiding does not forbid the assignment of separate ratings for musculoskeletal symptoms and scars that are related to the same disability.  38 C.F.R. §§ 4.14, 4.25.  The record reflects that the Veteran underwent a left bunionectomy with resection of the metatarsal head around 1993.  The Veteran, however, has already been assigned a separate rating for his surgical scar, and he has not appealed that rating.  Thus, the rating codes governing scars are not applicable here.

Initial rating for residuals of a torn Achilles tendon

The Veteran is currently service-connected for residuals of a torn right Achilles tendon, status post repair.  A 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284-5311 has been in effect since the effective date of service connection, April 1, 2005 (the day following separation from active service).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2013).  Here, the hyphenated diagnostic code indicates other foot injuries (Diagnostic Code 5284) rated, by analogy, under the criteria for Muscle Group XI (Diagnostic Code 5311).  See 38 C.F.R. § 4.20.  The Veteran asserts that a higher initial rating is warranted for the entirety of the appeal period.

Under Diagnostic Code 5311, the next highest, 20 percent rating, is warranted for moderately severe Muscle Group XI function.  A higher, 30 percent, rating is assigned for severe Muscle Group XI function.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2013).

Under 38 C.F.R. § 4.56, governing the evaluation of muscle disabilities, (a) an open comminuted fracture with muscle or tendon will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; 
(d) under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows:

A slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

A moderate disability of a muscle anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. 
§ 4.56 (d)(2).

A moderately severe disability of a muscle anticipates a through and through or deep penetrating wound by small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history consistent with moderately severe disability would include records showing prolonged hospitalization for treatment of the wound, with consistent complaint of cardinal signs and symptoms, with evidence of inability to keep up with work requirements.  Objective findings include entrance (if present) and exit scars indicating track of missile through one or more muscle groups, indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

A severe disability of a muscle anticipates a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with severe disability would include records showing prolonged hospitalization for treatment of the wound, with consistent complaint of cardinal signs and symptoms worse than those shown for moderately severe muscle injuries, with evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in muscle track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56 (d)(4) also states, in relevant part, that visible or measurable atrophy is a sign of severe muscle disability.  38 C.F.R. § 4.56 (d)(4).

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70, 74 (1993).

In addition to Diagnostic Code 5311, the Board has considered limitation of motion of the ankle, under Diagnostic Code 5271.  The next highest, 20 percent, rating is assigned for marked limited motion of the ankle.  Normal ranges of ankle motion are defined by VA regulation as follows: plantar flexion from zero to 45 degrees, and dorsiflexion from zero to 20 degrees.  See 38 C.F.R. §4.71, Plate II.

With respect to all service-connected musculoskeletal disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45; Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206 (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, Johnson, 9 Vet. App. 7.

During the appeal period, the Veteran has undergone four VA examinations.  In January 2005, the VA examiner noted that the Veteran had significant atrophy of the right gastrocnemius, but the Achilles tendon looked well healed.  In a December 2006 VA joint examination, the Veteran's ankle had dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.

On VA examination of the ankle in July 2012, the Veteran reported intermittent pain in his right ankle, with flare-ups on pivoting.  Plantar flexion of the right ankle was to 40 degrees and right ankle dorsiflexion was to 20 degrees, with no objective evidence of painful motion.  On repetitive use testing, plantar flexion was to 
45 degrees or greater, and dorsiflexion was to 20 degrees or greater.  No functional loss of the right ankle was found.  Muscle strength testing was normal.  

On VA examination of the muscle in July 2012, the Veteran was found to have a non-penetrating muscle injury of Muscle Group XI.  The Veteran did not have any of the cardinal sign and symptoms of a muscle disability.  Muscle strength testing was normal.  Muscle atrophy of the right calf was noted, measuring 13.75 centimeters (compared to 14.75 centimeters on the normal, left calf).  The examiner noted that the Veteran's muscle injury did not impact his ability to work.

On August 2013 VA examination of the ankle, the Veteran reported increased stiffness in his right ankle.  He described intermittent pain.  Range of motion testing revealed right ankle plantar flexion to 30 degrees with painful motion beginning at 30 degrees, and right ankle dorsiflexion to 10 degrees with painful motion beginning at 5 degrees.  There was no change to range of motion after repetitive testing.  The examiner noted that the Veteran had functional loss and/or functional impairment of the ankle due to less movement than normal, incoordination, pain on movement, and disturbance of locomotion.  On muscle strength testing, right plantar flexion and dorsiflexion reflected active movement against some resistance (4/5).  The Veteran reported wearing a right ankle brace approximately three times per week.  The examiner found that the Veteran's ankle disability did not impair his ability to work.

On VA examination of the muscle in August 2013, the Veteran was diagnosed with chronic mild atrophy of the right gastrocnemius, status post remote torn Achilles repair with chronic Achilles strain and scar residuals.  The examiner noted that the Veteran had visible or measurable atrophy.  His muscle injury caused constant impairment of coordination of the gastrocnemius.  Muscle strength testing revealed less than normal strength in right ankle plantar flexion and dorsiflexion (4/5).  The Veteran had right calf muscle (gastrocnemius) atrophy, measuring 36.5 centimeters (compared to 39 centimeters on the normal, left calf).  He reported occasional use of an ankle brace.

The Board also notes that the Veteran underwent a VA spine examination in August 2010, where the examiner also performed motor examinations of the extremities.  The right ankle was normal with active movement against full resistance in dorsiflexion, plantar flexion, and great toe extension.  The examiner noted that the Veteran had atrophy of his right calf, measuring 38 centimeters.  

This evidence reflects that the Veteran's residuals of a torn right Achilles tendon, status post repair does not meet the criteria for the next highest, 20 percent, rating, as his muscle injury is not moderately severe.  On examination in July 2012, the Veteran did not have any of the cardinal sign and symptoms of a muscle disability, and on August 2013 VA examination, only one cardinal sign and symptom was present (impairment of coordination).  His muscle strength in his right ankle has been mostly normal (5/5) or less than normal (4/5).  There is nothing in the Veteran's service treatment records that indicates that the Veteran had any periods of prolonged infection or hospitalization due to his in-service muscle injury.

While the Board recognizes that the Veteran has measurable atrophy of the right calf (gastrocnemius), and this is listed as a sign of severe muscle disability, the overall picture of the Veteran's residuals of a torn right Achilles tendon, status post repair does not meet the criteria for a severe, or even a moderately severe rating.  The Veteran does not have a muscle injury, history and complaint, or objective findings relative in severity to either the moderately severe or severe criteria set forth in 38 C.F.R. § 4.56.  He was only found to have one cardinal sign and symptom of a muscle disability (on August 2013 VA examination).  Muscle strength has consistently been normal or only slightly impaired (4/5).  As such, in light of Robertson, the Board finds the overall muscle disability picture is more consistent with the currently-assigned rating, despite the Veteran's measurable atrophy of the right calf.

The Board has also considered the criteria in Diagnostic Code 5271, in rating range of motion of the ankle joint.  The Veteran, however, has not demonstrated marked limitation of motion in his right ankle at any point during the rating period on appeal.  In December 2006 and July 2012, the Veteran had zero to slight loss of range of motion, with full range of motion after repetitive testing.  Although the Veteran's range of motion decreased on testing in August 2013, his loss of motion in the right ankle remained in the moderate range, with a loss of 10 degrees of dorsiflexion and palmer flexion, with no change after repetitive testing.  These range of motion findings reflect the Veteran's residuals of a torn right Achilles tendon, status post repair do not meet the criteria for a rating in excess of 10 percent.  

The Board has also considered the provisions of 38 C.F.R. § 4.40 and the holding of DeLuca, and recognizes the Veteran's complaints of pain during range of motion testing in August 2013, as well as the examiner's finding that the Veteran suffered from functional loss and/or functional impairment of the ankle due to less movement than normal, incoordination, pain on movement, and disturbance of locomotion.  While the record clearly reflects that the Veteran suffers from pain of in the ankle increasing with certain footwear or pressure on the heel, the Board finds that the medical and lay evidence during the period in question simply does not reflect greater than overall moderate functional loss due to this symptomatology.  The Board recognizes that in August 2013, the Veteran complained of pain at 5 degrees of dorsiflexion.  When considered with the 
15 degree (out of 45 degree) loss of plantar flexion, however, this does not represent an overall "marked" limitation of motion.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 
10 percent for limitation of motion.

The Board has considered the applicability of alternative diagnostic codes for evaluating the Veteran's residuals of a torn right Achilles tendon, status post repair, but finds that no higher rating is assignable.  While ratings in excess of 10 percent are available for ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, malunion of the os calcis or astragalus with marked deformity, or astragelectomy, the diagnostic codes evaluating these conditions are simply not applicable to the Veteran's service-connected residuals of a torn right Achilles tendon, status post repair.  It is neither contended nor shown that the Veteran's service-connected residuals of a torn right Achilles tendon, status post repair involve any of the aforementioned conditions.  As such, evaluation of the disability under, Diagnostic Codes 5270, 5272, 5273, or 5274, respectively, is not warranted.

Although the Veteran has had complaints of neurological problems in his right leg, these symptoms have been attributed to his service-connected lumbar degenerative disk disease.  See, e.g., October 2010 addendum to VA examination report.

In sum, for the reasons discussed above, for the entire rating period on appeal, the evidence of record does not demonstrate that the overall disability picture exhibited by the Veteran's service-connected residuals of a torn right Achilles tendon, status post repair warrant a disability rating in excess of 10 percent at any time during this period.  38 C.F.R. §§ 4.3, 4.7.  As such, the assignment of an initial rating in excess of 10 percent for residuals of a torn right Achilles tendon, status post repair is not warranted on a schedular basis, and staged ratings, pursuant to Fenderson, are not for application.

Finally, the Board finds that, regarding the Veteran's service-connected residuals of a torn right Achilles tendon, status post repair, the rating codes governing scars not of the head, face, or neck, are potentially applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  The record reflects that the Veteran has a surgical scar related to this disability.  The Veteran, however, has already been assigned a separate rating for his surgical scar, and he has not appealed that rating.  Thus, the rating codes governing scars are not applicable here.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected bilateral wrist strain, bilateral hallux valgus with bunion of the great toe, and/or his residuals of a torn right Achilles tendon, status post repair.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.

Regarding the Veteran's bilateral wrist strain and bilateral hallux valgus, as noted above, these disabilities are manifested by signs and symptoms such as pain.   See August 2013 VA examination reports.  This symptom, and its resulting impairment, is contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the wrist provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215 (providing ratings on the basis of ankylosis and limited motion).  The diagnostic codes in the rating schedule corresponding to disabilities of the foot provide disability on the basis of the severity of the disability or specific symptoms of the foot.  In the case of a hallux valgus disability specifically, such disability is rated on the severity and whether an operation was performed.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  See 38 C.F.R. §§ 4.45, 4.59; see also Mitchell, 25 Vet. App. at 37.  Notably, 38 C.F.R. § 4.59 specifically compensates for painful motion (and once demonstrated by the Veteran on VA examination in August 2013, he was compensated by the current, 10 percent, rating for his bilateral wrist strain).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Regarding the Veteran's residuals of a torn right Achilles tendon, status post repair, the Board has considered several sections of the rating schedule to adequately evaluate this disability to include any loss of motion and pain (covered under Diagnostic Code 5271) as well as any symptomatology related to the Achilles tendon/muscle (covered under Diagnostic Code 5311).  As his primary complaints are loss of motion, weakened movement, stiffness, and pain, these are contemplated by the aforementioned criteria in the rating schedule.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, as well as the variety of ways in which the rating schedule contemplates different types of muscle impairments, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral wrist strain, bilateral hallux valgus with bunion of the great toe, or residuals of a torn right Achilles tendon, status post repair because the rating criteria reasonably describe his disability level and symptomatology for each disability.  Thun, 22 Vet. App. at 115.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 



ORDER

Entitlement to an initial compensable disability rating for a chronic strain of the right wrist prior to August 8, 2013, and from 10 percent thereafter, is denied.

Entitlement to an initial compensable disability rating for a chronic strain of the left wrist prior to August 8, 2013, and from 10 percent thereafter, is denied.

Entitlement to an initial compensable disability rating for hallux valgus with bunion of the right great toe is denied.

Entitlement to an initial disability rating greater than 10 percent for hallux valgus with bunion of the left great toe is denied.

Entitlement to an initial disability rating greater than 10 percent for residuals of a torn right Achilles tendon, status post repair is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


